DETAILED ACTION
The amendment filed 11/25/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 11/25/2020. These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-9, 14-15, 17-19, 31, 33, 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryynanen (5,380,123) in view of Tueshaus (2008/0014398).
	With regard to claims 1 and 31, Rynanen discloses an underground support system (supporting roadbed 55, Fig 11; cavities 92 supported by concrete casings 6 under road 96, Fig 5, 9-11) comprising:

	a flexible wire mesh (10) comprising a matrix of longitudinally and transversely extending metal wires (fig. 7); 
	wherein the matrix of longitudinally and transversely extending metal wires comprises a plurality of three-dimensional sheets connected in overlapping configuration (fig.8 said sheet having at least one raised corrugation (49), positioned along the length of an underground space (figs. 5,9); and 
	wherein the raised corrugation acts as a template depth girder for application of concrete or cement material at a defined depth such that the underground reinforcement system is at least partially encapsulated with the concrete or cement material (fig. 5;  col. 2 lines 60-65).
	Ryynanen is silent as to wherein the flexible wire mesh is configured from a plurality of metal wires that are either welded or woven together and the spacing and height of the raised corrugations is a design element specification to the application for concrete or cement. 
	Tueshaus teaches a mesh (10) made from metal wires  that are woven (para 0030, 0090).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ryynanen and have woven mesh as taught by Tueshaus to ensure proper reinforcement and strength of the mesh within the system. With regard to the design conditions, Rynanen discloses different configurations (figs. 15-18) and it would be obvious to one of ordinary skill in the art to adjust the design parameters based on the design conditions at hand.

	With regard to claims 4-5, Ryynanen further discloses the flexible wire mesh permits positioning or bending of said sheets along the length and geometry of the underground space (Fig 9) and the flexible wire mesh comprises at least two said raised corrugations per sheet (see multiple corrugations 49 per sheet 10, Fig 5, 7-9).


	With regard to claim 9, Ryynanen further discloses an intersection of at least two said underground reinforcement systems (two systems 6; Fig 9-11).
	With regard to method claims 14-15 and 17-19, the claimed method of supporting is in the inherent method of supporting an underground space of the system to Ryynanen, as modified, as discussed above.
	With regard to claim 33, Ryynanen further discloses the flexible wire mesh has two or more raised corrugations per sheet (fig 5).
	With regard to claims 34-36, Ryynanen further discloses an underground excavation that is vertically or horizontally oriented (fig. 9); prefabricated and installed on site (fig. 7); and an intersection of two or more underground reinforcement systems (figs. 8-9).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryynanen (5,380,123) in view of Tueshaus (2008/0014398) as applied to claim 1 above, and further in view of Bond (8,365,489).
	With regard to claim 6, Ryynanen, as modified, teaches the invention substantially as claimed however is silent the underground reinforcement system further comprises at least one rebar interconnecting with the flexible wire mesh.
	Bond teaches a mesh and concrete structure wherein at least one rebar is interconnected with wire mesh (figs. 1,3; col. 11, lines 20-27).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Ryynanem and add support rebar to the system as taught by Bond to provide extra stability of the mesh within the cement casing.
Allowable Subject Matter
Claims 8 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-13 and 20-30 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
	the cited prior art, either alone or in any reasonable combination, fails to teach or suggest all the limitations of the independent claim(s).  Underground supports systems are known such as those taught above.  However, the cited prior art lacks the first and second reinforcement system with the moisture barrier system in conjunction with the arrangement of components as required by the independent claim(s) and it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prior art to achieve applicant’s invention without the benefit of hindsight and applicant’s own disclosure.


Response to Arguments
Applicant's arguments filed 12/04/2020 have been fully considered but they are not persuasive. 	
	The examiner disagrees with applicant’s argument that Ryynanen fails disclose the raised corrugation acts as template depth girders for application of concrete or cement material at a defined depth such that the underground reinforcement system is encapsulated with the concrete or cement material and additionally, the spacing and height of the raised corrugation is a-  US Application No.: 16/742,505Art Unit: 3678design element specific to the application for concrete or cement material depth and intended girder dimensions.  The examiner contends these limitations are general design principles of engineering.  The specification as filed does not specifically define any design height. It would be obvious to one of ordinary skill in the art to design the corrugations of Ryynanen around the load requirements of the structure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012.  The examiner can normally be reached on Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
	/BENJAMIN F FIORELLO/                                                                                                                              Primary Examiner, Art Unit 3678                                                                          





BF
2/27/2021